Exhibit 10.14
(ANALOG DEVICES LOGO) [b87841b8784100.gif]
RESTRICTED STOCK UNIT AGREEMENT GRANT OF
RESTRICTED STOCK UNIT DIRECTORS
Private & Confidential (Addressee Only)
2006 Stock Incentive Plan: Director RSU Version
Division: ABC Division
Location: US
We are pleased to advise the Participant that Analog Devices, Inc., a
Massachusetts corporation (the “Company”), has granted to the Participant
Restricted Stock Units (“RSUs”) on the terms and conditions set forth below (the
“Award”). This Award reflects the Company’s confidence in the Participant’s
commitment and contributions to the success and continued growth of the Company.

1.   Restricted Stock Unit.       This agreement confirms that, subject to the
terms and conditions of the Analog Devices, Inc. 2006 Stock Incentive Plan (the
“Plan”), the Company has granted to the Participant (the “Participant”),
effective on the Date of Grant set forth below, that number of RSUs set forth
below:

     
Date of Grant:
  March xx, 20[11]
Number of RSUs:
  [xxx]
Vesting Schedule:
  The RSUs shall vest on the earlier of March xx, 20[12] or the date of the
Company’s next annual meeting of shareholders

    Each one (1) RSU shall, if and when it vests in accordance with this Award,
automatically convert into one (1) share of common stock, US$0.16 2/3 par value,
of the Company (“Common Stock”) issuable as provided below. The RSUs are subject
to the vesting provisions set forth in Section 2, the restrictions on transfer
set forth in Section 3 and the right of the Company to retain Shares (as defined
below) pursuant to Section 7.

2.   Vesting and Conversion.

  (a)   Subject to the terms of the Plan and this Award, the RSUs shall vest in
accordance with the schedule set forth in Section 1. For purposes of this Award,
RSUs that have not vested as of any particular time in accordance with this
Section 2(a) are referred to as “Unvested RSUs.” The shares of Common Stock that
are issuable upon the vesting and conversion of the RSUs are referred to in this
Award as “Shares.” As soon as administratively practicable after the issuance of
any Shares upon the vesting and conversion of RSUs, and subject to the terms and
conditions set forth herein, the Company shall deliver or cause to be delivered
evidence (which may include a book entry by the Company’s transfer agent) of the
Shares so issued in the name of the Participant to the brokerage firm designated
by the Company to maintain the brokerage account established for the
Participant. Notwithstanding the foregoing, the Company shall not be obligated
to issue Shares to or in the name of the Participant upon the vesting and
conversion of any RSUs unless the issuance of such Shares shall comply with all
relevant provisions of law and other legal requirements including, without
limitation, any applicable securities laws and the requirements of any stock
exchange upon which shares of Common Stock may then be listed.     (b)   In the
event the Participant ceases to be a Director for any reason or no reason (other
than due to death, Disability or otherwise as provided in the Plan or below),
then in each such case, all of the Unvested RSUs as of the date of termination
shall terminate and be cancelled immediately and automatically and the
Participant shall have no further rights with respect to such Unvested RSUs.    
(c)   In the event the Participant dies while a Director of the Company, all
Unvested RSUs shall vest in full as of the date of the Participant’s death.    
(d)   In the event the Participant ceases to be a Director by reason of a
Disability (as defined below), the Unvested RSUs as of the date of the
Participant cease to be a Director shall vest in full as of such date. For the
purpose of this Award, “Disability” means (i) the Participant’s inability to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, as determined by the Company.     (e)   If the Participant becomes an
employee of the Company and, in connection with such employment, ceases to serve
as a Director of the Company, Unvested RSUs shall vest in accordance with the
terms hereof until the date that the Participant’s employment with the Company
is terminated.

 



--------------------------------------------------------------------------------



 



(ANALOG DEVICES LOGO) [b87841b8784100.gif]

  (f)   Notwithstanding anything in the Plan or herein, all Unvested RSUs shall
vest in full as of a Change in Control Event (as defined in the Plan).     (g)  
For purposes of this Award, employment with the Company shall include being an
employee, consultant or advisor with any direct or indirect parent or subsidiary
of the Company, or any successor to the Company or any such parent or subsidiary
of the Company.

3.   Restrictions on Transfer.

  (a)   The Participant shall not sell, assign, transfer, pledge or otherwise
encumber any RSUs, either voluntarily or by operation of law.

  (b)   The Company shall not be required (i) to transfer on its books any of
the RSUs which have been transferred in violation of any of the provisions set
forth herein or (ii) to treat as the owner of such RSUs any transferee to whom
such RSUs have been transferred in violation of any of the provisions contained
herein.

4.   Not a Shareholder. The RSUs represent an unfunded, unsecured promise by the
Company to deliver Shares upon vesting and conversion of the RSUs, and until
vesting of the RSUs and issuance of the Shares, the Participant shall not have
any of the rights of a shareholder with respect to the Shares underlying the
RSUs. For the avoidance of doubt, the Participant shall have no right to receive
any dividends and shall have no voting rights with respect to the Shares
underlying the RSUs for which the record date is on or before the date on which
the Shares underlying the RSUs are issued to the Participant.

5.   Provisions of the Plan. The RSUs and Shares, including the grant and
issuance thereof, are subject to the provisions of the Plan. A copy of the Plan
prospectus is available on the Company’s Intranet at www.analog.com/employee
(from Signals home page, click Knowledge Centers, HR, Employee Stock Programs.
The related documents can be found in the right-hand column).

6.   Consideration. Any Shares that are issued and any cash payment that is
delivered, in either case upon settlement of the RSUs pursuant to this Award,
will be in consideration of the Participant’s service as a member of the Board
of Directors of the Company and/or his continued employment with the Company,
which consideration is deemed sufficient.

7.   Withholding Taxes.

  (a)   Regardless of any action the Company takes with respect to any or all
income tax (including U.S. federal, state and local taxes and/or non-U.S.
taxes), social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), the Participant acknowledges that the
ultimate liability for all Tax-Related Items legally due by the Participant is
and remains the Participant’s responsibility, and that the Company (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the RSUs, including the grant of the RSUs, the
vesting of the RSUs, the subsequent sale of any Shares acquired pursuant to the
RSUs and the receipt of any dividends; and (ii) do not commit to structure the
terms of the grant or any aspect of the RSUs to reduce or eliminate the
Participant’s liability for Tax-Related Items.     (b)   Prior to the delivery
of Shares upon the vesting of the RSUs, if any taxing jurisdiction requires
withholding of Tax-Related Items, the Company may withhold a sufficient number
of whole Shares otherwise issuable upon the vesting of the RSUs that have an
aggregate Fair Market Value (as defined under the Plan) sufficient to pay the
minimum Tax-Related Items required to be withheld with respect to the Shares.
The cash equivalent of the Shares withheld will be used to settle the obligation
to withhold the Tax-Related Items (determined by reference to the closing price
of the Common Stock on the New York Stock Exchange on the applicable vesting
date). No fractional Shares will be withheld or issued pursuant to the grant of
the RSUs and the issuance of Shares hereunder. Alternatively, the Company may,
in its discretion, withhold any amount necessary to pay the Tax-Related Items
from the Participant’s salary or other amounts payable to the Participant, with
no withholding in Shares. In the event the withholding requirements are not
satisfied through the withholding of Shares or through the Participant’s salary
or other amounts payable to the Participant, no Shares will be issued upon
vesting of the RSUs unless and until satisfactory arrangements (as determined by
the Compensation Committee of the Board of Directors) have been made by the
Participant with respect to the payment of any Tax-Related Items which the
Company determines, in its sole discretion, must be withheld or collected with
respect to such RSUs. By accepting this grant of RSUs, the Participant expressly
consents to the withholding of Shares and/or cash as provided for hereunder. All
other Tax-Related Items related to the RSUs and any Shares delivered in payment
thereof are the Participant’s sole responsibility.

8.   Option of Company to Deliver Cash. Notwithstanding any of the other
provisions of this Award and except where otherwise prohibited under local law
or where cash settlement may present adverse tax consequences to the
Participant, at the time the RSUs vest, the Company may elect, in the sole
discretion of the Compensation Committee of the Board of Directors, to deliver
by wire transfer to the Participant in lieu of Shares an equivalent amount of
cash (determined by reference to the closing price of the

 



--------------------------------------------------------------------------------



 



(ANALOG DEVICES LOGO) [b87841b8784100.gif]

    Common Stock on the New York Stock Exchange on the applicable vesting date).
If the Company elects to deliver cash to the Participant, the Company is
authorized to retain such amount as is sufficient n the opinion of the Company
to satisfy the tax withholding obligations of the Company pursuant to Section 7
herein.

9.   Data Privacy. The Company hereby notifies the Participant of the following
in relation to the Participant’s personal data and the collection, processing
and transfer of such data in relation to the grant of the RSUs and the
Participant’s participation in the Plan, pursuant to applicable personal data
protection laws. The collection, processing and transfer of the Participant’s
personal data is necessary for the Company’s administration of the Plan and the
Participant’s participation in the Plan, and the Participant’s denial and/or
objection to the collection, processing and transfer of personal data may affect
the Participant’s ability to participate in the Plan. As such, the Participant
voluntarily acknowledges, consents and agrees (where required under applicable
law) to the collection, use, processing and transfer of personal data as
described herein.       The Company holds certain personal information about the
Participant, including the Participant’s name, home address and telephone
number, date of birth, social security number or other employee identification
number, salary, nationality, job title, any Shares or directorships held in the
Company, details of all RSUs or any other entitlement to Shares awarded,
canceled, purchased, vested, unvested or outstanding in the Participant’s favor,
for the purpose of managing and administering the Plan (“Data”). The Data may be
provided by the Participant or collected, where lawful, from third parties, and
the Company will process the Data for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan. The data
processing will take place through electronic and non-electronic means according
to logistics and procedures strictly correlated to the purposes for which the
Data is collected and with confidentiality and security provisions as set forth
by applicable laws and regulations in the Participant’s country of residence.
Data processing operations will be performed minimizing the use of personal and
identification data when such operations are unnecessary for the processing
purposes sought. The Data will be accessible within the Company’s organization
only by those persons requiring access for purposes of the implementation,
administration and operation of the Plan and for the Participant’s participation
in the Plan.       The Company will transfer Data as necessary for the purpose
of implementation, administration and management of the Participant’s
participation in the Plan, and the Company may further transfer Data to any
third parties assisting the Company in the implementation, administration and
management of the Plan. These recipients may be located in the European Economic
Area, the United States or elsewhere throughout the world. The Participant
hereby authorizes (where required under applicable law) the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for purposes of implementing, administering and managing the Participant’s
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
Shares on the Participant’s behalf to a broker or other third party with whom
the Participant may elect to deposit any Shares acquired pursuant to the Plan.  
    The Participant may, at any time, exercise the Participant’s rights provided
under applicable personal data protection laws, which may include the right to
(a) obtain confirmation as to the existence of the Data, (b) verify the content,
origin and accuracy of the Data, (c) request the integration, update, amendment,
deletion, or blockage (for breach of applicable laws) of the Data, and (d) to
oppose, for legal reasons, the collection, processing or transfer of the Data
which is not necessary or required for the implementation, administration and/or
operation of the Plan and the Participant’s participation in the Plan. The
Participant may seek to exercise these rights by contacting the Participant’s
local HR manager.   10.   Repatriation: Compliance with Laws. The Participant
agrees, as a condition of the grant of the RSUs, as applicable, to repatriate
all payments attributable to the Shares and/or cash acquired under the Plan
(including, but not limited to, dividends and any proceeds derived from the sale
of the Shares acquired pursuant to the RSUs) in accordance with all foreign
exchange rules and regulations applicable to the Participant. In addition, the
Participant also agrees to take any and all actions, and consent to any and all
actions taken by the Company and its subsidiaries, as may be required to allow
the Company and its subsidiaries to comply with all laws, rules and regulations
applicable to the Participant. Finally, the Participant agrees to take any and
all actions as may be required to comply with the Participant’s personal legal
and tax obligations under all laws, rules and regulations applicable to the
Participant.   11.   Miscellaneous.

  (a)   No Rights to Board Service. The grant of the RSUs shall not confer upon
the Participant any right to continue to serve on the Board of Directors of the
Company or, if applicable, as an employee of the Company or its subsidiaries,
nor limit in any way the terms of the Participant’s service on the Board of
Directors, including for removal therefrom. The vesting of the RSUs pursuant to
Section 2 hereof is earned only by satisfaction of the performance conditions,
if any, and continuing service on the Board of Directors or as otherwise set
forth in Section 2 (not through the act of being elected, hired or engaged or
being granted the RSUs hereunder).

 



--------------------------------------------------------------------------------



 



(ANALOG DEVICES LOGO) [b87841b8784100.gif]

  (b)   Discretionary Nature. The Participant acknowledges and agrees that the
Plan is discretionary in nature and may be amended, cancelled, or terminated by
the Company, in its sole discretion, at any time. The grant of the RSUs under
the Plan is a one-time benefit and does not create any contractual or other
right to receive a grant of RSUs or any other award under the Plan or other
benefits in lieu thereof in the future. Future grants, if any, will be at the
sole discretion of the Company, including, but not limited to, the form and
timing of any grant, the number of Shares subject to the grant, and the vesting
provisions. Any amendment, modification or termination of the Plan shall not
constitute a change or impairment of the terms and conditions of the
Participant’s employment with the Company.     (c)   Exclusion from Termination
Indemnities and Other Benefits. The Participant’s participation in the Plan is
voluntary. The value of the RSUs and any other awards granted under the Plan is
an extraordinary item of compensation outside the scope of the Participant’s
service on the Board of Directors of the Company. Any grant under the Plan,
including the grant of the RSUs, is not part of normal or expected compensation
for purposes of calculating any severance, resignation, redundancy, end of
service payments, bonuses, long-service awards, pension, or retirement benefits
or similar payments.     (d)   Severability. The invalidity or unenforceability
of any provision of this Award shall not affect the validity or enforceability
of any other provision of this Award, and each other provision of this Award
shall be severable and enforceable to the extent permitted by law.     (e)  
Waiver. Any provision for the benefit of the Company contained in this Award may
be waived, either generally or in any particular instance, by the Compensation
Committee of the Board of Directors of the Company.     (f)   Binding Effect.
This Award shall be binding upon and inure to the benefit of the Company and the
Participant and their respective heirs, executors, administrators, legal
representatives, successors and assigns, subject to the restrictions on transfer
set forth in Section 3 of this Award.     (g)   Notice. Each notice relating to
this Award shall be in writing (which shall include electronic form) and
delivered in person, electronically or by first class mail, postage prepaid, to
the address as hereinafter provided. Each notice shall be deemed to have been
given on the date it is received. Each notice to the Company shall be addressed
to it at its offices at Analog Devices, Inc., One Technology Way, Norwood,
Massachusetts, 02062, Attention: Chief Financial Officer. Each notice to the
Participant shall be addressed to the Participant at the Participant’s last
known mailing or email address, as applicable, on the records of the Company.  
  (h)   Pronouns. Whenever the context may require, any pronouns used in this
Award shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural, and vice
versa.     (i)   Entire Agreement. This Award and the Plan constitute the entire
understanding between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of these documents.     (j)  
Governing Law. This Award shall be construed, interpreted and enforced in
accordance with the internal laws of the Commonwealth of Massachusetts without
regard to any applicable conflicts of laws.     (k)   Interpretation. The
interpretation and construction of any terms or conditions of this Award or the
Plan, or other matters related to the Plan, by the Compensation Committee of the
Board of Directors of the Company shall be final and conclusive.     (l)  
Participant’s Acceptance. The Participant is urged to read this Award carefully
and to consult with his or her own legal counsel regarding the terms and
consequences of this Award and the legal and binding effect of this Award. By
virtue of his or her acceptance of this Award, the Participant is deemed to have
accepted and agreed to all of the terms and conditions of this Award and the
provisions of the Plan.     (m)   Electronic Delivery. The Company may, in its
sole discretion, decide to deliver any documents related to the RSUs or other
awards granted to the Participant under the Plan by electronic means. The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.     (n)   English Language. The Participant acknowledges and agrees
that it is the Participant’s express intent that this Agreement, the Plan and
all other documents, notices and legal proceedings entered into, given or
instituted pursuant to the RSUs, be drawn up in English. If the Participant has
received this Agreement, the Plan or any other documents related to the RSUs
translated into a language other than English, and if the meaning of the
translated version is different than the English version, the English version
shall control.

 



--------------------------------------------------------------------------------



 



(ANALOG DEVICES LOGO) [b87841b8784100.gif]

  (o)   Addendum. Notwithstanding any provisions herein to the contrary, the
RSUs shall be subject to any special terms and conditions for the Participant’s
country of residence (and, if any, country of employment, if different), as may
be set forth in an addendum to this Agreement (the “Addendum”). Further, if the
Participant transfers the Participant’s residence and/or employment to another
country reflected in an Addendum, the special terms and conditions for such
country will apply to the Participant to the extent the Company determines, in
its sole discretion, that the application of such terms and conditions is
necessary or advisable in order to comply with local law or to facilitate the
administration of the Plan. Any Addendum shall constitute part of this
Agreement.     (p)   Additional Requirements. The Company reserves the right to
impose other requirements on the RSUs, any Shares acquired pursuant to the RSUs,
and the Participant’s participation in the Plan, to the extent the Company
determines, in its sole discretion, that such other requirements are necessary
or advisable in order to comply with local law or to facilitate the
administration of the Plan. Such requirements may include (but are not limited
to) requiring the Participant to sign any agreements or undertakings that may be
necessary to accomplish the foregoing.     (q)   Private Placement. The Company
has submitted regulatory filings in the United States in connection with the
stock incentive plan under which this Award was made. The Company has not
submitted any registration statement, prospectus or other filings with other
local securities authorities (unless otherwise required under such local law),
and the grant of the Award is not intended to be a public offering of securities
in any other jurisdiction or subject to the supervision of other local
securities authorities.     (r)   Changes in Capitalization. In the event of any
stock split, reverse stock split, stock dividend, recapitalization, combination
of shares, reclassification of shares, spin-off or other similar change in
capitalization or event, or any non-cash distribution to holders of Common
Stock, the number of RSUs, and Shares issuable upon vesting and conversion
thereof, shall be appropriately adjusted in such manner as shall be determined
by the Compensation Committee of the Board of Directors of the Company.     (s)
  Amendment. This Award may be amended or modified only by a written instrument
executed by both the Company and the Participant.

     
Ray Stata
  Jerald G. Fishman
Chairman of the Board
  President & Chief Executive Officer

 